DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 4-5 in the reply filed on 6/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Horikoshi et al. (JP2000-153372 from IDS).
Regarding claim 1, Horikoshi discloses a method for manufacturing a composite slab to manufacture a plural layer clad material composed of different kinds of metals, the method comprising: a preparation process to prepare a metallic box body having a bottom portion (shown in figure 1) and a peripheral wall portion standing on a peripheral edge (where 8 is pointing) of the bottom portion, and a metallic sealing body (top portion, shown in figure 2a) to seal an opening of the box body; a butting process to butt a side face (where 8 is pointing on sealing body) of the sealing body against an inner wall face of the peripheral wall portion (8 of bottom portion) to form a butted portion with one or plural intermediate members 2 being inserted in a recessed portion 7 of the box body; and a closing process (weld seam 9) to join and close the butted portion, wherein at least one of the one or plural intermediate members is made of a material different from at least one of the box body and the sealing body (abstract, paragrpahs 0025-0038, figures 1-4).  
Regarding claim 4, an evacuation process (vacuum) to evacuate through an exhaust channel provided at the box body or the sealing body to communicate the recessed portion with the outside; and a blocking process (sealing the suction port) to block the communication through the exhaust channel after performing the closing process and the evacuation process (paragraph 0031).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi et al. (JP2000-153372 from IDS) as applied to claim 4 above, and further in view of Matsui et al. (JP2001/219281 from IDS).
Regarding claim 5, Horikoshi does not disclose in the preparation process, the exhaust channel is provided at the peripheral wall portion of the box body, wherein in the closing process, the butted portion is closed by friction stirring with use of a rotary tool, and wherein in the blocking process, the exhaust channel is crossed to be blocked by friction stir welding with use of the rotary tool.  However, Matsui discloses a method of forming a body wherein the body is bonded by friction stir welding where in the connecting pipe is sealed by moving the friction stir welding tool from 32 to 33 (claims 1, 2, 7, paragraphs 0028-0038).  To one skilled in the art at the time of the invention it would have been obvious to use a friction stir welding tool as described in Matsui because it prevents any heat damage, large heat affected zones, or weaknesses from forming due to conventional welding.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735